          Case 2:19-cv-01308-RAJ-MAT Document 23 Filed 05/21/20 Page 1 of 2



 1

 2

 3

 4                                                                    Honorable Richard A. Jones

 5

 6                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 7                                     AT SEATTLE

 8 ESTEBAN MARROQUIN, SR.,                            No. 2:19-cv-01308-RAJ-MAT

 9                       Plaintiff,                   PROPOSED ORDER GRANTING
                                                      PARTIES’ STIPULATED MOTION TO
10         vs.                                        EXTEND CASE MANAGEMENT
                                                      DEADLINES
11 SAFECO INSURANCE COMPANY OF
   AMERICA,
12
                  Defendant.
13

14         The parties moved this Court for an order modifying the case management schedule set by

15 this Court on November 19, 2019. This court, having considered the motion, hereby GRANTS the

16 stipulated motion. The case management schedule is modified as follows:

17
       Event                              Previous Date                 New Date
18
       Disclosure of expert testimony     Due 5/25/2020                 7/7/2020
19     under FRCP 26(a)(2)

20     Disclosure of rebuttal expert      due 6/15/2020                 7/21/2020
       testimony under FRCP 26(a)(2)
21
       All motions related to discovery   7/13/2020                     8/24/2020
22     must be filed by this date and
       noted for consideration no later
23     than the third Friday thereafter

                                                                     FORSBERG & UMLAUF, P.S.
     PROPOSED ORDER GRANTING PARTIES’ STIPULATED MOTION TO                   ATTORNEYS AT LAW
     EXTEND CASE MANAGEMENT DEADLINES – PAGE 1                         901 FIFTH AVENUE • SUITE 1400
     CAUSE NO. 2:19-CV-01308-RAJ-MAT                                   SEATTLE, WASHINGTON 98164
                                                                      (206) 689-8500 • (206) 689-8501 FAX
          Case 2:19-cv-01308-RAJ-MAT Document 23 Filed 05/21/20 Page 2 of 2



 1    (see LCR 7(d) or LCR 37(a)(2))

 2    Discovery to be completed         8/12/2020                    9/23/2020

 3    All dispositive motions must be   9/11/2020                    10/23/2020
      filed by this date
 4

 5
                DATED this 21st day of May, 2020.
 6

 7

 8                                                  A
                                                    Mary Alice Theiler
 9                                                  United States Magistrate Judge

10

11

12

13

14

15

16

17

18

19

20

21

22

23

                                                                  FORSBERG & UMLAUF, P.S.
     PROPOSED ORDER GRANTING PARTIES’ STIPULATED MOTION TO                ATTORNEYS AT LAW
     EXTEND CASE MANAGEMENT DEADLINES – PAGE 2                      901 FIFTH AVENUE • SUITE 1400
     CAUSE NO. 2:19-CV-01308-RAJ-MAT                                SEATTLE, WASHINGTON 98164
                                                                   (206) 689-8500 • (206) 689-8501 FAX
